DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 08/11/2022.
Claims 1 and 4-20 are pending in this application. In the Amendment, claims 1, 5-7, 12-14 and 17 are amended and claims 18-20 are new.
Response to Arguments
Applicant’s arguments with respect to claims amended 08/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2015/0149954).
As per claim 1, Lin teaches an information processing device, comprising: 
processing circuitry (Lin, Fig.1, processor 13) configured to 
determine, based on a detection position of an operating finger of a user executing a trigger operation on a side surface of the information processing device with respect to a display screen, a first region of the display screen to display predetermined information (Lin, para.27, 29, 45, continuous first and second touch determines target region containing predetermined info; para.40, Figs.6-7, first region where touch point 42 located), wherein the display screen is a separate component from, and not a part of, the side surface of the information processing device (Lin, para.20-21, Figs.1-2, device consists of side surface that includes sensors 12-n and a separate display touch screen 11); 
determine, based on the detection position (Lin, para.31, Fig.4, touch point 42), a second region to receive a subsequent operation by the operating finger (Lin, para.40-42; Figs.6-7, specific region 61, 71), the second region including a combination of a portion of the display screen and a portion of the side surface (Lin, para.44; Fig.7, specific region 71 includes portion of touchscreen and portion of sensor location); and 
limit, based on the detection position of the operating finger, a size of the portion of the display screen and the portion of the side surface of the second region to receive the subsequent operation to be within reach of the operating finger (Lin, para.40-44, 49, specific region set to area easily clickable by user).
As per claim 4, Lin teaches the information processing device according to claim 1, wherein the predetermined information is execution information related to function execution of an application (Lin, para.24, Fig.2, icons 24-26 execute function of app icon). 
As per claim 7, Lin teaches the information processing device according to claim 4, wherein the processing circuitry controls the application to execute predetermined processing based on the subsequent operation by the operating finger on the second region (Lin, para.40-42; Figs.6-7, specific region 61, 71 includes app shortcuts to click and execute function of app). 
As per claim 12, Lin teaches the information processing device according to claim 1, wherein the processing circuitry determines the second region to receive the subsequent operation on the side surface based on the detection position of a finger of the user on the side surface (Lin, para.31, 40-42, Figs.6-7, specific region 61, 71; detection of sensor touch displays icon at same height of first touch point). 
As per claim 13, Lin teaches the information processing device according to claim 12, wherein the processing circuitry determines, based on the detection position of the finger of the user on the side surface, a side surface on which it is assumed that the operation is executed by the operating finger among a plurality of side surfaces as included in the second region to receive the subsequent operation on the side surface (Lin, para.31, 40-42, Figs.6-7, specific region 61, 71; detection of sensor touch displays icon at same height of first touch point). 
As per claim 14, Lin teaches the information processing device according to claim 1, wherein the processing circuitry limits the size of the second region to receive the operation by the operating finger on the side surface with a height at the detection position of the operating finger on the side surface as a reference (Lin, para.31, detection of sensor touch displays icon at same height of first touch point; para.40-44, 49, Figs.6-7, specific regions 61, 71 set to area easily clickable by user).
As per claim 15, Lin teaches the information processing device according to claim 1, further comprising a touch panel (Lin, para.20; Fig.1, touch screen 11). 
As per claim 16, Lin teaches the information processing device according to claim 1, wherein the device is a mobile terminal (Lin, Fig.2, mobile device 10). 
Claim 17 is similar in scope to claim 1, and is therefore rejected under similar rationale.
As per claim 18, Lin teaches the information processing device according to claim 1, wherein the circuitry is configured to determine the second region based on detection of the trigger operation at the detection position (Lin, para.27, 29, 45, continuous first and second touch determines target region containing predetermined info; para.40, Figs.6-7, first region where touch point 42 located), and limit the size of the portion of the display screen and the portion of the side surface of the second region based on detection of the trigger operation at the detection position (Lin, para.40-44, 49, specific region set to area easily clickable by user).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0149954) in view of Lee (US 2016/0162149).
As per claim 5, Lin teaches the information processing device according to claim 4, wherein the execution information includes an icon (Lin, para.24, Fig.2, icons 24-26 execute function of app icon), and the processing circuitry determines a region to display the icon based on the detection position of the operating finger that executes the trigger operation on the side surface (Lin, para.27, 29, continuous first and second touch determines target region containing icon; para.40, Figs.6-7, region where touch point 42 located displays icon). However, Lin does not teach the icon related to at least one application specified on a basis of a predetermined criterion. Lee teaches a touchscreen device for finger detection wherein icons are displayed in proximity to the user’s hand and the icons are related to at least one application specified on the basis of a predetermined criterion (Lee, Fig.10A, para.41-42, criterion is frequency of use). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lee‘s teaching with Lin’s device in order to improve the user experience in making the most important apps easier to access (Lee, para.55). 
As per claim 6, the device of Lin and Lee teaches the information processing device according to claim 5, wherein the processing circuitry determines, as the second region to receive the subsequent operation by the operating finger, a region within a predetermined range with the detection position as a reference (Lin, para.40-44, 49, specific region set to area near second touch point so it is easily clickable by user). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0149954) in view of Bae et al. (“Bae”, US 2016/0062515).
As per claim 8, Lin teaches the information processing device according to claim 7, wherein the application is a photographic application (Lin, Fig.2, camera app 26), however does not teach the processing circuitry to control the photographic application to execute photographing processing based on the operation by the operating finger on the side surface. Bae teaches a touchscreen device for finger detection including a photographic application to execute photographing processing on the basis of the operation by the operating finger on the side surface (Bae, Fig.11A-B, camera app icon 1112-1; para.145). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Bae‘s teaching with Lin’s device in order to easily execute a commonly used app like the camera.
As per claim 9, the device of Lin and Bae teaches the information processing device according to claim 8, wherein the execution information includes a preview image of an image photographed by the photographic application, and the processing circuitry controls the preview image to be displayed based on the detection position of the operating finger that executes the trigger operation on the side surface (Bae, Fig.11B, preview 1111, para.146, 198-199). 
As per claim 10, Lin and Bae teaches the information processing device according to claim 8, wherein the execution information includes control information for controlling the photographing processing, and the processing circuitry controls a display to display the control information based on the detection position of the operating finger that executes the trigger operation on the side surface (Bae, Fig.11B, controls 1112-2, para.146-147, 198-199). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0149954) and Bae et al. (“Bae”, US 2016/0062515) in view of Battles et al. (“Battles”, US 2007/0097245).
As per claim 11, the device of Lin and Bae teaches the information processing device according to claim 8, however does not teach wherein the processing circuitry controls the photographic application to execute the photographing processing after a predetermined period elapses from the detection of the trigger operation executed by the operating finger on the side surface.   Battles teaches a device including a photographic application to execute photographing processing after a predetermined period elapses from the detection of the trigger operation executed by the operating finger on the side surface (Battles, Fig.3, para.21, delayed capture). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Battles‘ teaching with the device of Lin and Bae in order to allow the user time to steady the camera.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0149954) in view of Kim et al. (“Kim”, US 2017/0336970).
As per claim 19, Lin teaches the information processing device according to claim 1, however does not teach wherein the trigger operation is a double tap touch operation performed by the user on the side surface.  Kim teaches a device comprising of side sensors wherein a trigger operation may be a double tap touch operation performed by the user on the side surface (Kim, para.186, 241, input event by double tap on side sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kim’s teaching with Lin’s device in order to perform selection input differently.
As per claim 20,  Lin teaches the information processing device according to claim 18,  however does not teach wherein the trigger operation is a double tap touch operation performed by the user on the side surface. Kim teaches a device comprising of side sensors wherein a trigger operation may be a double tap touch operation performed by the user on the side surface (Kim, para.186, 241, input event by double tap on side sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kim’s teaching with Lin’s device in order to perform selection input differently.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177